UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

JOHN C. WILLIAMS,

                     Plaintiff,               1:17-cv-01117-MAT
          -v-                                 DECISION AND ORDER


COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
____________________________________

                              INTRODUCTION

     John C. Williams (“Plaintiff”), represented by counsel, brings

this action under Title II of the Social Security Act (“the Act”),

seeking review of the final decision of the Acting Commissioner of

Social Security (“the Commissioner” or “Defendant”), denying his

application for disability insurance benefits (“DIB”). The Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules   of   Civil   Procedure.   For   the   reasons     set   forth    below,

Plaintiff’s motion is granted to the extent that the matter is

remanded to the Commissioner for further administrative proceedings

consistent with this Decision and Order, and Defendant’s motion is

denied.

                          PROCEDURAL BACKGROUND

     On April 21, 2014, Plaintiff protectively filed for DIB,

alleging     disability    beginning    January     28,     2011,       due   to

posttraumatic stress disorder (“PTSD”), retinal scarring in the
left    eye,    diabetes,        depression,     and   anxiety.   Administrative

Transcript (“T.”) 53. The claim was initially denied on June 5,

2014, and Plaintiff timely requested a hearing. T. 59-69. On

June 9, 2016, a hearing was conducted via videoconference in Kansas

City, Missouri by administrative law judge (“ALJ”) Michael A. Lehr.

T. 28-51. Plaintiff appeared pro se via videoconference in Buffalo,

New York and testified. An impartial vocational expert (“VE”) also

testified.

       The ALJ issued an unfavorable decision on August 5, 2016.

T. 12-27. Plaintiff timely requested review of the ALJ’s decision

by   the     Appeals    Council.     T.   107.   The   Appeals    Council   denied

Plaintiff’s request for review on September 8, 2017, making the

ALJ’s decision the final decision of the Commissioner. T. 1-5.

Plaintiff then timely commenced this action.

                                 THE ALJ’S DECISION

       The     ALJ     applied     the    five-step     sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

December 31, 2013. T. 12.

       At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity from his

alleged onset date of January 28, 2011 through his date last

insured of December 31, 2013. T. 17.


                                           2
     At step two, the ALJ determined that Plaintiff suffered from

the “severe” impairments of diabetes mellitus, obesity, anxiety,

depression,    PTSD,     and   polysubstance   abuse.    Id.   The    ALJ   also

determined that Plaintiff’s medically determinable impairments of

hypertension, retinal scarring of the left eye, history of left

hallux surgery, and back spasms created no significant work-related

functional limitations and thus were non-severe. T. 18.

     At step three, the ALJ found that, through the date last

insured, Plaintiff did not have an impairment or combination of

impairments that met or medically equaled an impairment listed in

20 C.F.R. Part 404, Subpart P, Appendix 1. Id. The ALJ specifically

considered    Listings     12.04    (Depressive,   Bipolar      and     Related

Disorders), 12.06 (Anxiety and Obsessive-Compulsive Disorders), and

12.09 (Substance Addiction Disorders).

     Before proceeding to step four, the ALJ assessed Plaintiff as

having the residual functional capacity (“RFC”) to perform a full

range   of   work   at   all   exertional   levels,     with   the    following

nonexertional limitations: limited to simple unskilled work with no

contact with the general public and only occasional contact with

co-workers and supervisors. T. 9-20.

     At step four, the ALJ determined that Plaintiff was unable to

perform his past relevant work as a van driver, over the road truck

driver, or tow truck driver.




                                      3
         At step five, the ALJ relied on the VE’s testimony to find

that,        taking   into    account        Plaintiff’s      age,    education,   work

experience,        and    RFC,   there    are      unskilled    jobs   that    exist in

significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of laundry worker

II, order filler, and hand packer. T. 23. The ALJ accordingly found

that Plaintiff was not disabled as defined in the Act. Id.

                                     SCOPE OF REVIEW

         A     district      court     may     set    aside     the     Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate     to    support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).      The     reviewing      court    nevertheless      must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

                                               4
review    for   substantial        evidence      does    not   apply    to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                   DISCUSSION

     Plaintiff contends that remand of this matter is warranted

because   the   ALJ’s   decision     was   not    supported    by    substantial

evidence. In particular, Plaintiff argues that: (1) the ALJ failed

to   address    or   weigh   the     opinion     of     clinical    psychologist

Dr. William Reynolds; (2) the ALJ failed to develop the record in

light of Plaintiff’s pro se status; and (3) the ALJ erred in

substituting his own “medical” judgment for that of a physician.

For the reasons discussed below, the Court finds that the ALJ

failed to properly support his decision with substantial evidence.

Accordingly, the Court finds that remand of this matter for further

administrative proceedings is required.

I.   The Medical Evidence of Record

     A.    The Opinion of Psychologist Dr. William Reynolds

     On July 9, 2010, Plaintiff underwent an initial evaluation for

PTSD conducted by Dr. Reynolds of the Department of Veterans

Affairs (Veterans Administration or “VA”). T. 203-07. During the

exam, Plaintiff denied any hospitalizations for mental health

issues, but reported that he had been treated for drug and alcohol

use in October 2002, December 2006, and May 2007. Plaintiff further


                                       5
reported that his drug and alcohol use led to his incarceration

from    June   2008   to   June    2010,       where    he   sought     mental   health

services. T. 203. Plaintiff reported he was not currently taking

any psychiatric       medication      but      was     scheduled   to    meet    with    a

psychologist and potentially a psychiatrist to begin mental health

services.      Plaintiff    reported       his       psychological      symptoms       had

recently worsened and that he had problems with nightmares, sleep

disturbances, hypervigilance, and social withdrawal. Id.

       Plaintiff reported that in April 1986, while serving in the

United States Navy, he was confronted in his vehicle by an armed

robber who shot him in the head and both legs. T. 204. Plaintiff

sustained injuries to his left eye, right thigh, and left ankle.

Following his honorable discharge in 1988, Plaintiff returned to

Buffalo, New York and began working with construction cable doing

demolition. Plaintiff reported he was laid off and fired from a

variety of jobs over the years due to his drug and alcohol use. Id.

       Plaintiff reported he was married for about two years in the

1990s    and   that   he   had    a   nineteen-year-old         son     with    whom    he

maintained a fair relationship. Plaintiff remarried in 2004 but

separated in 2006. Plaintiff reported that he had no friends and

that his only leisure pursuit was reading. T. 205. He further

reported a poor appetite and that he had difficulty in crowded

situations, which restricted him from when he was willing to go

shopping. He did not have a license and did not drive. He reported


                                           6
symptoms of a panic disorder and that on a daily basis he had

episodes of heart palpitations and headaches. He also reported

symptoms of a mood disorder that started when he was discharged

from service and had since worsened. Plaintiff stated that more

days than not in the past month he had experienced a low mood with

teary eyedness, as well as guilt. He also reported irritability,

feeling hopeless and having lost interest in the things he liked.

He   reported     low   energy   and       feeling     worthless,   difficulty

concentrating, less pleasure from life, and social withdrawal. Id.

Plaintiff reported suicidal ideation with no intent to follow

through. He denied homicidal ideation or any experiences of manic

episodes in the past. T. 206.

     Upon examination, Plaintiff was cooperative with an adequate

manner   of    relating.   His   eye   contact       was   appropriate   and   he

exhibited fluent speech with a clear quality of voice. Plaintiff

exhibited a dysphoric affect and dysthymic mood. He appeared fully

oriented to person, place, and time. Plaintiff’s memory skills

appeared to be mildly impaired and he was only able to recite two

digits backward. He appeared to have a below average intellectual

capability, with poor insight and fair judgment. T. 205.

     Dr. Reynolds diagnosed Plaintiff with chronic PTSD, panic

disorder      without   agoraphobia,       depressive       disorder,    alcohol

dependence in sustained full remission, and polysubstance abuse in

sustained full remission. He assessed Plaintiff’s Global Assessment


                                       7
of Functioning (“GAF”) at 50. Dr. Reynolds opined that Plaintiff’s

alcohol and polysubstance abuse more likely than not were forms of

self-medication and therefore were proximately due to or a result

of his PTSD. T. 206.

     B.    VA Treatment Records

     At the hearing, Plaintiff testified he received all of his

medical treatment from the VA. T. 32. Indeed, the medical record

consists entirely of VA records dated from July 6, 2010, to May 18,

2016. T. 183-435. A review of these records show Plaintiff received

mental health treatment in both individual and group therapy

sessions. See, e.g., T. 216, 231-32, 318.

     The   records   indicate   Plaintiff   saw   treating   psychiatrist

Dr. Mohammad Saeed approximately every four months for scheduled

PTSD treatment sessions from 2012 through 2016. See T. 186-201,

369-81. On March 25, 2014, Plaintiff admitted to hypervigilance and

avoidance behaviors, and Dr. Saeed noted psychosis. T. 216. On

February 9, 2016, Plaintiff reported that lately he was easily

aggravated and irritable and had been getting into arguments.

Dr. Saeed recommended Plaintiff start anger management groups.

T. 318. On June 8, 2016, Plaintiff reported he was concerned about

his drinking and agreed to going to a walk-in evaluation. T. 383.

On both July 9, 2012, and May 28, 2013, Dr. Saeed assessed

Plaintiff’s GAF at 58. T. 202. Overall, Dr. Saeed’s treatment notes




                                    8
provide minimal details and no functional assessments. See, e.g.,

T. 216, 279, 286, 318.

      On January 22, 2014, Plaintiff checked himself into the VA’s

emergency    department    seeking   treatment      for     his    alcohol     and

substance addictions. T. 250. On January 24, 2014, Plaintiff

completed a Mental Health Diagnostic Study in connection with his

addiction treatment. T. 233-49. Plaintiff reported that he had felt

depressed, anxious, angry, or very upset throughout most of the

day, for the majority of the past month. T. 234. He further

reported that in the past two weeks, there were several days he had

felt little interest or pleasure in doing things, and felt down,

depressed, or hopeless. He reported trouble concentrating, a poor

appetite or overeating, and that he felt bad about himself or that

he was a failure more than half the days during the past two weeks.

T. 237. Based on the diagnostic study, Plaintiff was recommended

for outpatient group and individual treatment. T. 248.

      It does not appear from the medical records that an RFC

assessment questionnaire was submitted to Dr. Saeed, or any of

Plaintiff’s   treatment    providers     at   the   VA,    nor    does   the   ALJ

indicate in his decision or elsewhere that any assessments were

requested.

II.   The RFC Determination Is Unsupported By Substantial Evidence

      Plaintiff   argues   the   ALJ’s    decision        is   unsupported      by

substantial evidence because the ALJ (1) failed to address Dr.


                                     9
Reynolds opinion; (2) failed to develop the record in light of the

lack of opinion evidence and Plaintiff’s pro se status; and (3) in

lieu of any opinion evidence, impermissibly substituted his own

“medical” judgment for that of a physician’s.

       A.   The ALJ’s Omission of Dr. Reynold’s Opinion

       In his decision, the ALJ did not address, evaluate, or weigh

Dr. Reynold’s July 9, 2010, examination findings or opinion because

they pre-dated the disability onset date. Instead, the ALJ stated

that    “there     are   virtually    no     medical   records       concerning

[Plaintiff’s] mental impairments from the alleged onset date to May

2013.” T. 20. The ALJ also found that the “only opinion evidence

comes from service connected disability ratings from [VA] records”

which he assigned “some” weight to, noting that because the VA

criteria for determining disability are not identical to those of

Social Security, an ALJ may afford less than full weight to a VA

disability opinion or rating, as long as the ALJ provides specific,

persuasive reasons based on medical evidence of record. T. 21-22.

       The Commissioner argues that Dr. Reynold’s examination and

opinion had limited, if any probative value, because it predated

the relevant period by six months. The Commissioner further argues

that    because    the   VA’s     disability    ratings     were     based    on

Dr.    Reynold’s    examination    and     opinion   and   because    the    ALJ

considered the VA’s disability rating, the ALJ did not err in

omitting his opinion from the decision.


                                     10
       An ALJ is not required to evaluate medical opinions that pre-

date    the   relevant    time    period        of   a   disability     application.

Williams v. Colvin, 98 F. Supp.3d 614, 631 (W.D.N.Y. 2015) (“the

ALJ is under no obligation to consider evidence from a time before

the    relevant   period”)     (internal        citation      and    quotation   marks

omitted). The relevant period for disability benefits extends from

the alleged onset date to the date of the ALJ’s decision. Plaintiff

is    alleging    disability     as   of    January      28,   2011.    Accordingly,

Dr. Reynold’s examination and assessment from July 2010, falls

outside of the relevant period and thus, the ALJ was not required

to    evaluate    or   consider   it.      However,      by    not   evaluating    Dr.

Reynold’s opinion or using it to support the RFC finding, the ALJ’s

decision impermissibly lacks any medical opinion on which it is

based. This is error.

       B.     The ALJ’s Duty to Develop the Record

       The ALJ stated the RFC finding was supported by a review of

Plaintiff’s physical and mental status findings from January 28,

2011 through December 31, 2013 (the alleged onset date and the date

last insured). The ALJ further stated that the nature and frequency

of his treatment suggested that Plaintiff’s condition did not

warrant significant medical attention between that time. T. 22.

However, as noted above, the RFC finding was not based on any

medical opinion because no medical opinion was sought or obtained

for the relevant period.


                                           11
     While it is not error per se for an ALJ to make an RFC

determination     without    relying          on    a      medical     opinion,    the

determination    must   be   supported        by    substantial        evidence.   See

Tankisi   v.    Commissioner,      521    F.       App’x    29   (2d    Cir.   2013).

Furthermore, an ALJ is not qualified to assess a claimant’s RFC

based on bare medical findings. Wilson v. Colvin, No. 13-CV-6286P,

2015 WL 1003933, at *21 (W.D.N.Y. Mar. 6, 2015) (citing Daily v.

Astrue, 2010 WL 4703599, at *11 (W.D.N.Y. Oct. 26, 2010)). Where

the record is “devoid of any opinions from treating or examining

medical sources regarding [the] Plaintiff’s functional or work

capacity limitations . . . the ALJ [is] obligated to develop the

record and obtain RFC assessments from [the] Plaintiff’s treating

and/or examining physicians.” Jermyn v. Colvin, No. 13-CV-5093,

2015 WL 1298997 at * 19 (E.D.N.Y. Mar. 23, 2015). An ALJ’s failure

to do so necessitates remand. Id.; see also Lilley v. Berryhill,

307 F. Supp.3d 157, 160 (W.D.N.Y. 2018) (remanding where the record

lacked a useful medical opinion by any treating or examining source

that addressed whether and to what extent plaintiff’s mental

impairments     impacted     her    ability          to     perform     work-related

functions).

     Furthermore, because a hearing on disability benefits is a

non-adversarial proceeding, the ALJ has an affirmative duty to

develop the administrative record. Perez v. Charter, 77 F.3d 41, 47

(2d Cir. 1996) (citing Echevarria v. Secretary of Health & Human


                                         12
Servs., 685 F.2d 751, 755 (2d Cir. 1982)). This duty is heightened

when, as here, the claimant is not represented by counsel at the

administrative hearing. Moran v. Astrue, 569 F.3d 108, 113 (2d Cir.

2009) (“The ALJ must ‘adequately protect a pro se claimant’s rights

by   ensuring    that    all of   the   relevant     facts    are   sufficiently

developed and considered’ and by ‘scrupulously and conscientiously

prob[ing]   into,       inquir[ing]   of,     and   explor[ing]     for   all   the

relevant facts.’” (internal quotation marks omitted). “Where there

are no obvious gaps in the administrative record, and where the ALJ

already possesses a complete medical history, the ALJ is under no

obligation to seek additional information in advance of rejecting

a benefits claim.” Perez v. Astrue, 412 F. App’x 401, 406 (2d Cir.

2011) (internal quotation marks omitted); see also Morris v.

Colvin, No. 14-CV-689S, 2016 WL 3085427 at *4 (W.D.N.Y. June 2,

2016) (finding no error in the ALJ’s determination to not further

develop the record where the ALJ had before him an adequate medical

history to render a decision).

      Here, the ALJ failed to fulfill his heightened duty to develop

the record in light of Plaintiff’s pro se status. The record

contains    no   RFC     assessments     or    opinions      from   consultative

examiners, state agency medical consultants or experts. Instead,

the ALJ classified the VA’s service-connected disability ratings as

opinions and purported to give them “some” weight. T. 21-22. The

records indicate Plaintiff carried a service-connected rating of


                                        13
80 percent, with a 70 percent rating for PTSD. T. 202, 381. In his

decision, the ALJ noted that on May 2, 2014, April 11, 2016, and

June 17,    2016,    Plaintiff’s    rating     was   50-100   percent.     T.   21

referring to T. 183, 301, 367. Notably, the service-connected

disability ratings give no functional assessments and instead

simply state Plaintiff’s VA disability benefits eligibility.

     As already established, the ALJ was within his discretion to

ignore Dr. Reynold’s examination findings and opinion. However,

with no function-by-function assessment available in the record,

the ALJ was not free to assess Plaintiff’s RFC based on bare

medical findings and his own lay opinion. His failure to further

develop    the   record    and    obtain   a    functional      assessment      of

Plaintiff’s mental limitations warrants remand. See Jermyn, 2015 WL

1298997 at * 19 (where “none of these medical sources assessed

Plaintiff’s functional capacity or limitations,” the ALJ’s RFC

determination was “wholly unsupported by any medical evidence,” and

further development of the record was necessary).

     Moreover,      and   as   Plaintiff   further    argues,    it   is   well-

established that an ALJ may not substitute his or her own judgment

for that of a physician. But without a functional assessment to

base the mental limitations of the RFC determination on, the ALJ

did so here, further warranting remand. See McCarthy v. Colvin, 66

F. Supp.3d 315, 322 (W.D.N.Y. 2014) (“The lay evaluation of an ALJ

is not sufficient evidence of the claimant’s work capacity; an


                                      14
explanation of the claimant’s functional capacity from a doctor is

required.”) (quoting Zorilla v. Chater, 915 F. Supp. 662, 666-67

(S.D.N.Y. 1996)); Henley v. Berryhill, No. 17-CV-445-FPG, 2018 WL

3866670, at *4 (W.D.N.Y. Aug. 15, 2018) (“The ALJ cannot ‘play

doctor,’ . . . and rely on his lay opinion over . . . [a] competent

medical opinion[.]”).

     The Commissioner argues that the ALJ was allowed to formulate

the RFC finding without relying upon a medical opinion. While there

is   case    law   supporting   this        contention,     the   allowance   is

circumstantial and depends on the evidence of record showing

relatively    minor   impairments      or     where   the     record   contains

sufficient evidence from which the ALJ can assess the claimant’s

functional capacity. See, e.g., Tankisi, 521 F. App’x at 33-34

(although the record did not include opinions on plaintiff’s RFC

from treating physicians, it was nonetheless extensive and did

include an assessment of plaintiff’s limitations from a treating

physician); Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 8

(2d Cir. 2017) (although the ALJ rejected the treating physician’s

medical assessment, she relied on his detailed treatment notes

dating back to before the alleged onset date, which documented

plaintiff’s mood, energy, and affect, as well as plaintiff’s robust

social activities).

     Here, the ALJ acknowledged the medical record was limited and

based the RFC’s mental limitations on Plaintiff’s psychiatric


                                       15
history and allegations, including his testimony. T. 20-21. This

acknowledgment clearly distinguishes the case law on which the

Commissioner relies, notably demonstrating that Plaintiff’s medical

record was not detailed and extensive enough to properly support an

RFC determination. And the ALJ’s step two finding that Plaintiff

suffered    from     the   “severe”    mental   impairments     of    anxiety,

depression, PTSD, and polysubstance abuse, further undermines the

Commissioner’s argument that an RFC assessment from a medical

professional was unnecessary. See Lilley, 307 F. Supp.3d at 161

(citing Jones v. Colvin, No. 14-CV-556S, 2015 WL 5126151 at *4

(W.D.N.Y.    Sept.    1,   2015)    (“because   the    ALJ   concluded     that

[p]laintiff’s depression was significant enough to constitute a

severe impairment, his subsequent failure to obtain a medical

assessment of the extent of that impairment from either a treating

or   consultative      examiner       quantifying     [p]laintiff’s      mental

limitations rendered the record incomplete”)). Moreover, leeway

given to ALJ’s to make “common sense judgments” without a medical

professional’s       opinion     typically   does     not    extend   to   RFC

determinations of mental limitations, “which are by their very

nature highly complex and individualized.” Id. (internal quotation

marks omitted). Accordingly, the Court finds that Plaintiff’s

mental impairments required an evaluation and opinion from a

medical    professional     to   properly    assess   his    mental   residual

functional capacity. Without any such opinion, the Court finds the


                                       16
ALJ’s RFC finding is unsupported by substantial evidence and remand

is required. On remand, the ALJ shall obtain an opinion regarding

Plaintiff’s functional capacity from an appropriate medical source.

                               CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 16) is granted to the extent that this matter

is   remanded   to   the   Commissioner      for   further    administrative

proceedings     consistent   with     this    Decision   and    Order.    The

Commissioner’s    opposing   motion    for   judgment    on   the   pleadings

(Doc. 19) is denied. The Clerk of the Court is directed to close

this case.

           ALL OF THE ABOVE IS SO ORDERED.

                                           S/Michael A. Telesca
                                           _____________________________
                                           HONORABLE MICHAEL A. TELESCA
                                           United States District Judge


      Dated:     May 21, 2019
                 Rochester, New York




                                      17
